UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6761


MICHAEL STEVEN OWLFEATHER-GORBEY,

                    Petitioner - Appellant,

             v.

WARDEN, FCI Cumberland,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:19-cv-02394-RDB)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Michael Steven Owlfeather-Gorbey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Steven Owlfeather-Gorbey, a District of Columbia offender, seeks to

appeal the district court’s order denying relief on his 28 U.S.C. § 2241 petition challenging

the constitutionality of his prison disciplinary proceedings. The order is not appealable

unless a circuit justice or judge issues a certificate of appealability. ∗       28 U.S.C.

§ 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the petition states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Owlfeather-Gorbey

has not made the requisite showing. Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the facts and legal




       ∗
         Because Owlfeather-Gorbey was convicted in a District of Columbia court, he is
required to obtain a certificate of appealability in order to appeal the denial of his habeas
petition. See Madley v. United States Parole Comm’n, 278 F.3d 1306, 1310 (D.C. Cir.
2002).

                                             2
contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             DISMISSED




                                            3